                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         CIVIL CASE NO. 3:19-cv-00544-KDB
                        (CRIMINAL CASE NO. 3:94-cr-00110-3)


WILLIAM HAMMOND,                    )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on the parties’ Emergency Consent Motion to Vacate

Sentence under 28 U.S.C. § 2255. [Doc. 1]. The Petitioner is represented by Ann Hester of the

Federal Defenders of Western North Carolina.

I.     BACKGROUND

       On July 6, 1994, Petitioner William Hammond (“Petitioner”) was charged, along with two

co-defendants, in a Bill of Indictment with one count of conspiracy to commit attempted bank

larceny, in violation of 18 U.S.C. § 371 (Count One); one count of possession of a destructive

device and aiding and abetting the same, all in violation of 26 U.S.C. §§ 5845(a) and (f), 5861(c),

5871 and 18 U.S.C. § 2 (Count Two); one count of possession of an unregistered destructive device

and aiding and abetting the same, all in violation 26 U.S.C. §§ 5841, 5845(a) and (f), 5861(d), and

5871 and 18 U.S.C. § 2 (Count Three); one count of damage by means of an explosive device and

aiding and abetting the same, all in violation of 18 U.S.C. §§ 844(i) and 2 (Count Four); and one

count of use of a destructive device in furtherance of a crime of violence, as set forth in Count

Four, and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c)(1) and 2 (Count Five).
[Doc. 1-2; Criminal Case No. 3:94-cr-00110-KDB-3 (“CR”), Doc. 1: Indictment].

       On May 18, 1995, following a jury trial, Petitioner was found guilty on all five counts of

his Indictment. [Doc. 1-2; CR Doc. 58: Verdict Sheet; see Doc. 1 at 3]. On October 5, 1995,

Petitioner’s sentencing hearing was held. [Doc. 1-4 at 3]. The Court sentenced Petitioner to a

term of 120 months’ imprisonment on Counts One through Four, each to run concurrently, and a

consecutive term of 30 years’ imprisonment on Count Five. [Id.]. On June 8, 2007, Petitioner

filed a motion for a reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) in light of Amendment

599 of the United States Sentencing Guidelines. [CR Doc. 106]. On April 9, 2009, this Court

granted this motion and reduced Petitioner’s sentence to a term of 70 month’s imprisonment on

Counts One through Four, to be served concurrently, followed by a consecutive term of 30 years’

imprisonment on Count Five. [CR Docs. 123, 124].

       Petitioner appealed his conviction to the Fourth Circuit Court of Appeals. The Fourth

Circuit denied Petitioner’s appeal and affirmed the Court’s judgment. United States v. Hammond,

No. 96-4231, slip op. at 1 (4th Cir. Feb. 11, 1997). On April 30, 2007, Petitioner filed his first

Section 2255 motion [CR Doc. 104], which was dismissed by this Court as untimely [Doc. 105].

On May 16, 2016, Petitioner sought and was denied authorization from the Fourth Circuit to file a

successive Section 2255 motion to make a vagueness challenge to his § 924(c) conviction under

United States v. Johnson, 135 S. Ct. 2551 (2015).

       Petitioner again sought authorization from the Fourth Circuit after the Supreme Court’s

recent decision in United States v. Davis, 138 S. Ct. 1204 (2019). On October 11, 2019, the Fourth

Circuit granted Petitioner’s request for authorization to file the instant successive petition [Doc. 1-

1] and the instant motion followed. At issue is the constitutionality of Petitioner’s conviction on

Count Five for use of a destructive device in furtherance of a “crime of violence” in violation of



                                                  2
18 U.S.C. § 924(c)(1)(A). [See Doc. 1]. The parties agree that Petitioner’s conviction under §

924(c) is invalid under Davis and jointly request that the Court vacate this conviction and sentence

Petitioner to time served on the remaining counts of conviction. [Doc. 1 at 11].

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       In Johnson, the Supreme Court struck down the Armed Career Criminal Act’s (ACCA)

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague and held that enhancing

a sentence under the ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime punishable by a term

of imprisonment exceeding one year that “otherwise involves conduct that presents a serious

potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B). Accordingly, under

Johnson, a defendant who was sentenced to a statutory mandatory minimum term of imprisonment

based on a prior conviction that satisfies only the residual clause of the “violent felony” definition

is entitled to relief from his sentence. The Supreme Court has held that Johnson applies

retroactively to claims asserted on collateral review. Welch v. United States, 136 S. Ct. 1257,

1265 (2016).




                                                  3
       Over three years after Petitioner originally sought authorization from the Fourth Circuit to

file a successive petition under Johnson, the Supreme Court decided United States v. Davis, 139

S. Ct. 2319 (2019). In Davis, the Supreme Court specifically held the residual clause of § 924(c)’s

definition of “crime of violence,” which is substantially similar to the ACCA’s residual clause, is

“unconstitutionally vague.” 139 S. Ct. at 2336. Therefore, under Davis, Petitioner’s conviction

on Count Five is valid only if Petitioner’s arson offense qualifies as a “crime of violence” under §

924(c)’s force clause.

       Section 924(c)’s force clause requires force against the person or property “of another.”

18 U.S.C. § 924(c)(3)(A) (emphasis added). As such, an offense that can be made out by applying

force to one’s own property is not a qualifying offense under the force clause. See United States

v. Torres-Miguel, 701 F.3d 165, 167 (4th Cir. 2012). Petitioner’s statute of conviction for Count

Five, 18 U.S.C. § 844(i) provides (and provided at the time of Petitioner’s alleged crimes):

               Whoever maliciously damages or destroys, or attempts to damage
               or destroy, by means of fire or an explosive, any building, vehicle,
               or other real or personal property used in interstate or foreign
               commerce or in any activity affecting interstate or foreign
               commerce shall be imprisoned….

18 U.S.C. § 844(i).

       The Tenth Circuit’s decision in United States v. Salas, 889 F.3d 681 (10th Cir. 2018) is

highly instructive. In Salas, the defendant challenged his conviction and sentence under §

924(c)(1) for using a destructive device in furtherance of a crime of violence, which was based on

a federal arson predicate “crime of violence.” 889 F.3d at 683. The Court held that § 924(c)’s

residual clause unconstitutionally is vague and vacated the defendant’s conviction, implicitly

concluding that the federal arson statute does not qualify as a crime of violence under the force

clause. 889 F.3d at 686-87. Other courts have expressly held that arson under 18 U.S.C. 844(i) is

not a crime of violence, primarily because it includes the use of force on one’s own property. Evey
                                                 4
v. United States, No. 2:16-cv-08900-SVW, 2018 WL 6133407, at *5-6 (C.D. Cal. May 10, 2018);

United States v. Lecron, No. 3:19cr4, 2019 WL 2774297, at *4-5 (N.D. Ohio July 2, 2019); see

also United States v. Parsons, 993 F.2d 38 (4th Cir. 1993) (upholding a federal arson conviction

under 18 U.S.C. § 844(i) against a defendant who burned her own home down for insurance

proceeds).

       Further, the Supreme Court recently noted that a state arson offense defined to include the

destruction of one’s own property would not qualify as a “crime of violence” under 18 U.S.C. §

16, which, like § 924(c), defines a “crime of violence” to involve the use of force against the person

or property of another. Torres v. Lynch, 136 S. Ct. 1619, 1630 (2016). The Court agrees and,

therefore, holds that arson under 18 U.S.C. § 844(i) is not a “crime of violence” as defined under

18 U.S.C. § 924(c)’s force clause.

       As such, Petitioner’s conviction under 18 U.S.C. § 924(c) is no longer valid and the Court

must vacate it under Section 2255. Given the time already served by Petitioner, the Court will

order that Petitioner be resentenced through an amended judgment to time served on Counts One

through Four. United States v. Smith, 115 F.3d 241, 248 (4th Cir. 1997).

IV.    CONCLUSION

       Having concluded that Petitioner’s conviction under § 924(c) for the use of a destructive

device in furtherance of a crime of violence is unconstitutional, the Court will grant the parties’

Emergency Consent Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255.

[Doc. 1]. The Court will further order that Petitioner’s conviction under § 924(c) be vacated and

that Petitioner be resentenced in accordance with this Order.




                                                  5
      IT IS THEREFORE ORDERED that:

      (1)      Petitioner’s petition under 28 U.S.C. § 2255 [Doc. 1] is GRANTED and

               Petitioner’s conviction is hereby VACATED;

      (2)      Inasmuch as Petitioner’s conviction has been vacated, his custodial sentence is

               AMENDED to time served.

      (3)      Petitioner is ORDERED released from the custody of the United States Bureau of

               Prisons and/or the custody of the U.S. Marshals Service;

      (3)      To allow the Bureau of Prisons/United States Marshal/Pretrial Service adequate

               time, such are allowed up to ten (10) days to comply with this order.

      (4)      The Clerk of Court will provide copies of this Order to the U.S. Bureau of Prisons,

               U.S. Marshals Service, and the U.S. Probation and Pretrial Services Office.

      IT IS SO ORDERED.

Signed: October 18, 2019




                                                6
